                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

SHELBY STUART LAUGHTON,                        §
     #54071-177,                               §
           Petitioner,                         §
                                               §
v.                                             §   CIVIL CASE NO. 3:21-CV-170-N-BK
                                               §
WARDEN OF FCI SEAGOVILLE,                      §
         Respondent.                           §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate.

       SO ORDERED this 28th day of May, 2021.




                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE
